DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Status of Claims 
Claims 1-20 of U.S. Application No. 16/831318 filed on 03/26/2020 have been examined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 2, 12, 19 and 20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Samadani et al. [US 2018/0072265 A1], hereinafter referred to as Samadani.
 	As to Claim 1, 19 and 20, Samadani discloses a method of operating an autonomous shuttle ([see at least 0016]), the method comprising: attempting to recognize a guideline based on a route recognition device of the autonomous shuttle ([see at least Fig. 4 and 0072-0074], “In determination block 432, the processor may determine whether the UAV is traveling a known path. In some implementations, the processor may continuously authenticate the path traveled by the UAV. For example, the processor may use positioning system, accelerometer data, odometer data, or other sensor inputs to continuously authenticate a path traveled by the UAV. The path may include a destination that is input to the processor, or a continuously updated route toward a defined location. The path may also include a known or commonly traveled path, such to a home, a work location, a school location, common errands, and the like”); transmitting an additional information request message to first nodes located within a predetermined range from the autonomous shuttle when failing to recognize the guideline ([see at least Fig. 3 and 0045], “In response to determining that the object is not authorized (i.e., determination block 310=“No”), the processor may generate an indication that the object is unauthorized in block 314. For example, the processor may generate an indication that an unauthorized object has been detected. In some implementations, the processor may present the indication using a visual indicator, an audible indicator, a tactile indicator, or another such indicator. In some implementations, the processor may transmit the indication to, for example, a communication network (for example, via the network transceiver 250, or to a wireless communication device (for example, the wireless communication device 260 (for example, via the radio module 212).”); receiving a response message to the additional information request message from the first nodes ([see at least Fig. 3 and 0049], “In response to determining that the processor has not received authorization of the object (i.e., determination block 316=“No”), the processor may determine an action to perform in block 318. In some implementations, the processor may determine one or more actions to perform based on the received sensor data. In some implementations, based on the sensor data, the processor may determine an element or aspect of the unauthorized object, and may determine an action to perform based on the determined element or aspect”); and driving along the guideline based on the received response message ([see at least Fig. 3 and 0320], “n block 320, the processor may perform the determined action. In some embodiments, the processor may perform two or more actions, without limitation. Then, the processor may again receive UAV sensor data in block 302”).  
As to Claim 2, Samadani discloses a method, wherein: the route recognition device includes a camera provided in the autonomous shuttle; and attempting to recognize the guideline is based on the camera ([see at least 0027], “he sensors 102-140 may include one or more of a wide variety of sensors capable of detecting a variety of information, such as cameras (e.g., 122, 136), optical sensors, photo optic sensors, pressure sensors (e.g., 114, 120)…”).

As to Claim 12, Samadani discloses a method, wherein the autonomous shuttle is provided with at least one camera for photographing a driving road, and the guideline is recognized through the at least one camera for photographing the driving road ([see at least 0027], “he sensors 102-140 may include one or more of a wide variety of sensors capable of detecting a variety of information, such as cameras (e.g., 122, 136), optical sensors, photo optic sensors, pressure sensors (e.g., 114, 120)…”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 3, 4 and 13-17   are rejected under 35 U.S.C. 103(a) as being unpatentable over Samadani, in view of Foster et al. [US 2018/0359904 A1], hereinafter referred to as Foster.
	As to claims 3, Samadani discloses all of the limitations of claim 1 as stated above. Samadani does not explicitly disclose comprising displaying information obtained through the route recognition device through a map of the autonomous shuttle, wherein the information obtained through the route recognition device includes at least one of information on the guideline or information on surrounding objects of the autonomous shuttle. However Foster teaches comprising displaying information obtained through the route recognition device through a map of the autonomous shuttle, wherein the information obtained through the route recognition device includes at least one of information on the guideline or information on surrounding objects of the autonomous shuttle ([see at least 0033], “The user interface 156 is configured to present data from the off-road vehicles 10, 14 and/or the agricultural implements 12, 16 to an operator (e.g., data associated with operation of the off-road vehicles, data associated with operation of the agricultural implements, etc.). The user interface 156 is also configured to enable an operator to control certain functions of the off-road vehicles 10, 14 (e.g., starting and stopping the off-road vehicles, instructing the off-road vehicles to follow a selected/planned route through the field, etc.). In the illustrated embodiment, the user interface includes a display 158 configured to present information to the operator, such as the position of the off-road vehicles 10, 14 within the field, the speed of the off-road vehicle, and the path of the off-road vehicle, among other data. In addition, the user interface 156 (e.g., via the display 158, via an audio system, etc.) is configured to alert an operator if the vehicle 10 and/or 14 substantially diverges from the planned path.”). Both Samadani and Foster both illustrate similar methods in which monitor guide an autonomous vehicle through a route. Foster on the other hand teaches a displaying information obtained through the route recognition device through a map of the autonomous shuttle, wherein the information obtained through the route recognition device includes at least one of information on the guideline or information on surrounding objects of the autonomous shuttle.
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Samadani, to incorporate the display features, as taught by Foster, for the purpose of providing improved path planning to highlight the vehicles surroundings (0003 and 0033) .

As to claims 4, Foster discloses the method, wherein the map of the autonomous shuttle is displayed as at least one of a two-dimensional map, a three-dimensional map, a multi-map, or a high definition (HD) map ([see at least 0022, 0039 and 0046], “… spatial locating device 108 may include a three-dimensional imaging system, such as a Lidar, which may be used in conjunction with the GNSS and configured to assist in determining a desired path and determining the vehicle's position and orientation relative to the path”).

As to claims 13, Foster discloses the method, wherein when the autonomous shuttle fails to recognize the guideline, the method further comprises transmitting the additional information request message to the first nodes based on a location where the autonomous shuttle fails to recognize the guideline ([see at least 0033], “The user interface 156 is configured to present data from the off-road vehicles 10, 14 and/or the agricultural implements 12, 16 to an operator (e.g., data associated with operation of the off-road vehicles, data associated with operation of the agricultural implements, etc.). The user interface 156 is also configured to enable an operator to control certain functions of the off-road vehicles 10, 14 (e.g., starting and stopping the off-road vehicles, instructing the off-road vehicles to follow a selected/planned route through the field, etc.). In the illustrated embodiment, the user interface includes a display 158 configured to present information to the operator, such as the position of the off-road vehicles 10, 14 within the field, the speed of the off-road vehicle, and the path of the off-road vehicle, among other data. In addition, the user interface 156 (e.g., via the display 158, via an audio system, etc.) is configured to alert an operator if the vehicle 10 and/or 14 substantially diverges from the planned path.”)

As to claims 14, Foster discloses the method, further comprising: obtaining image information, by each of the first nodes, at the location of the autonomous shuttle based on the received additional information request message ([see at least Fig. 3, Fig.4, 0037, 0045 and 0079-0080], “In response to determining that the object is not authorized (i.e., determination block 310=“No”), the processor may generate an indication that the object is unauthorized in block 314. For example, the processor may generate an indication that an unauthorized object has been detected. In some implementations, the processor may present the indication using a visual indicator, an audible indicator, a tactile indicator, or another such indicator. In some implementations, the processor may transmit the indication to, for example, a communication network (for example, via the network transceiver 250, or to a wireless communication device (for example, the wireless communication device 260 (for example, via the radio module 212).”)  
; and transmitting the obtained image information to the autonomous shuttle ([see at least 0027 and 0066]).  

As to claims 15, Foster discloses the method, further comprising: receiving the obtained image information from each of the first nodes in the response message; and re-attempting to recognize the guideline through the image information included in the response message ([see at least Fig. 3, Fig.4, 0037, 0045 and 0079-0080], “In response to determining that the object is not authorized (i.e., determination block 310=“No”), the processor may generate an indication that the object is unauthorized in block 314. For example, the processor may generate an indication that an unauthorized object has been detected. In some implementations, the processor may present the indication using a visual indicator, an audible indicator, a tactile indicator, or another such indicator. In some implementations, the processor may transmit the indication to, for example, a communication network (for example, via the network transceiver 250, or to a wireless communication device (for example, the wireless communication device 260 (for example, via the radio module 212).”, “n response to determining that the UAV has not deviated from the path (i.e., determination block 438=“No”), the processor may generate an appropriate indication in block 442. In some implementations, the processor may determine that the deviation from the path meets a threshold deviation from a known or commonly traveled path. In some implementations, the indication that the UAV has deviated from the path may be sufficient that the authorization threshold may be determined in block 444 based on such determination alone, particularly in combination with other determinations that have been made available.[0079] In block 444, based on one or more determinations based on the received sensor data, the processor of the UAV may determine the authorization threshold. The determined authorization threshold may then be applied in block 308 of the method 300 as described with reference to FIG. 3). 

As to claims 16, Foster discloses the method, further comprising interrupting driving of the autonomous shuttle when the autonomous shuttle fails to recognize the guideline ([see at least Fig. 3, Fig.4, 0037, 0045 and 0050], “In response to determining that the object is not authorized (i.e., determination block 310=“No”), the processor may generate an indication that the object is unauthorized in block 314. For example, the processor may generate an indication that an unauthorized object has been detected. In some implementations, the processor may present the indication using a visual indicator, an audible indicator, a tactile indicator, or another such indicator. In some implementations, the processor may transmit the indication to, for example, a communication network (for example, via the network transceiver 250, or to a wireless communication device (for example, the wireless communication device 260 (for example, via the radio module 212).”, “the processor may stop or prevent travel of the UAV. For example, the processor may land an aerial UAV, navigate an automotive UAV to the side of a road, or throttle down a watercraft UAV. In some implementations, the processor may reject the object, such as by preventing travel until the object is removed, or by presenting an alarm until the object is removed”).

As to claims 17, Foster discloses the method, further comprising: obtaining, by each of the first nodes, image information at the location of the autonomous shuttle based on the additional information request message; directly obtaining, by each of the first nodes, route information of the autonomous shuttle based on the obtained image information; and transmitting, by each of the first nodes, the obtained route information to the autonomous shuttle ([see at least Fig. 3 and 0045], “In response to determining that the object is not authorized (i.e., determination block 310=“No”), the processor may generate an indication that the object is unauthorized in block 314. For example, the processor may generate an indication that an unauthorized object has been detected. In some implementations, the processor may present the indication using a visual indicator, an audible indicator, a tactile indicator, or another such indicator. In some implementations, the processor may transmit the indication to, for example, a communication network (for example, via the network transceiver 250, or to a wireless communication device (for example, the wireless communication device 260 (for example, via the radio module 212).”).

Claims 5-11   are rejected under 35 U.S.C. 103(a) as being unpatentable over Samadani, in view of Tatourian et al. [US 2018/0188738 A1], hereinafter referred to as Tatourian.
claims 5, Samadani discloses all of the limitations of claim 1 as stated above. Samadani does not explicitly disclose further comprising performing data exchange between the autonomous shuttle and the first nodes through a first frame format based on a first type protocol. However Tatourian teaches further comprising performing data exchange between the autonomous shuttle and the first nodes through a first frame format based on a first type protocol ([see at least 0033 and 0059], “Once the background template image is generated, it will be stored or uploaded to an RSU on the ground or virtual RSU in the cloud. A variety of communication methods may be used by the vehicle. For instance, LTE or 5G, or any other type of telecommunication protocol, and/or radio waves, and/or WiFi, or even line of sight visual protocols may be used to communicate to the cloud.”, “reference source not found.26 using a transmission medium via the network interface device Error! Reference source not found.20 utilizing any one of a number of transfer protocols (e.g., frame relay, internet protocol (IP), transmission control protocol (TCP), user datagram protocol (UDP), hypertext transfer protocol (HTTP), etc.)”). Both Samadani and Tatourian both illustrate similar methods in which received vehicle data and transmits the data over a network. Tatourian on the other hand teaches a first frame format based on a first type protocol. However Tatourian teaches further comprising performing data exchange between the autonomous shuttle and the first nodes through a first frame format based on a first type protocol.
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Samadani, to incorporate using a first frame 

As to claims 6, Tatourian discloses a method, further comprising performing data exchange with a cloud by the autonomous shuttle or the first nodes through a second frame format based on a second type protocol([see at least 0033 and 0059], “Once the background template image is generated, it will be stored or uploaded to an RSU on the ground or virtual RSU in the cloud. A variety of communication methods may be used by the vehicle. For instance, LTE or 5G, or any other type of telecommunication protocol, and/or radio waves, and/or WiFi, or even line of sight visual protocols may be used to communicate to the cloud.”, “reference source not found.26 using a transmission medium via the network interface device Error! Reference source not found.20 utilizing any one of a number of transfer protocols (e.g., frame relay, internet protocol (IP), transmission control protocol (TCP), user datagram protocol (UDP), hypertext transfer protocol (HTTP), etc.)”)

As to claims 7, Tatourian discloses a method, wherein the data exchanged between the autonomous shuttle and the first nodes based on the first type protocol includes at least one of guideline recognition information, route related information, or real-time processing information ([see at least 0033 and 0059], “Once the background template image is generated, it will be stored or uploaded to an RSU on the ground or virtual RSU in the cloud. A variety of communication methods may be used by the vehicle. For instance, LTE or 5G, or any other type of telecommunication protocol, and/or radio waves, and/or WiFi, or even line of sight visual protocols may be used to communicate to the cloud.”, “reference source not found.26 using a transmission medium via the network interface device Error! Reference source not found.20 utilizing any one of a number of transfer protocols (e.g., frame relay, internet protocol (IP), transmission control protocol (TCP), user datagram protocol (UDP), hypertext transfer protocol (HTTP), etc.)”)

As to claims 8, Tatourian discloses a method, wherein the data exchanged between the cloud and the autonomous shuttle or the first nodes based on the second type protocol includes at least one of node registration information, node management information, or history information ([see at least 0033 and 0059], “Once the background template image is generated, it will be stored or uploaded to an RSU on the ground or virtual RSU in the cloud. A variety of communication methods may be used by the vehicle. For instance, LTE or 5G, or any other type of telecommunication protocol, and/or radio waves, and/or WiFi, or even line of sight visual protocols may be used to communicate to the cloud.”, “reference source not found.26 using a transmission medium via the network interface device Error! Reference source not found.20 utilizing any one of a number of transfer protocols (e.g., frame relay, internet protocol (IP), transmission control protocol (TCP), user datagram protocol (UDP), hypertext transfer protocol (HTTP), etc.)”).

As to claims 9, Tatourian discloses a method, further comprising receiving the node registration information or the node management information from the cloud through the second type protocol based on location information of the autonomous shuttle ([see at least 0033 and 0059], “Once the background template image is generated, it will be stored or uploaded to an RSU on the ground or virtual RSU in the cloud. A variety of communication methods may be used by the vehicle. For instance, LTE or 5G, or any other type of telecommunication protocol, and/or radio waves, and/or WiFi, or even line of sight visual protocols may be used to communicate to the cloud.”, “reference source not found.26 using a transmission medium via the network interface device Error! Reference source not found.20 utilizing any one of a number of transfer protocols (e.g., frame relay, internet protocol (IP), transmission control protocol (TCP), user datagram protocol (UDP), hypertext transfer protocol (HTTP), etc.)”). 

As to claims 10, Tatourian discloses a method, wherein the first type protocol and the first frame format are preset between the autonomous shuttle and the first nodes when the autonomous shuttle does not perform communication with a cloud ([see at least 0033 and 0059], “Once the background template image is generated, it will be stored or uploaded to an RSU on the ground or virtual RSU in the cloud. A variety of communication methods may be used by the vehicle. For instance, LTE or 5G, or any other type of telecommunication protocol, and/or radio waves, and/or WiFi, or even line of sight visual protocols may be used to communicate to the cloud.”, “reference source not found.26 using a transmission medium via the network interface device Error! Reference source not found.20 utilizing any one of a number of transfer protocols (e.g., frame relay, internet protocol (IP), transmission control protocol (TCP), user datagram protocol (UDP), hypertext transfer protocol (HTTP), etc.)”).  

As to claims 11, Tatourian discloses a method, further comprising storing history information in the autonomous shuttle, wherein the data exchanged between the autonomous ([see at least 0033 and 0059], “Once the background template image is generated, it will be stored or uploaded to an RSU on the ground or virtual RSU in the cloud. A variety of communication methods may be used by the vehicle. For instance, LTE or 5G, or any other type of telecommunication protocol, and/or radio waves, and/or WiFi, or even line of sight visual protocols may be used to communicate to the cloud.”, “reference source not found.26 using a transmission medium via the network interface device Error! Reference source not found.20 utilizing any one of a number of transfer protocols (e.g., frame relay, internet protocol (IP), transmission control protocol (TCP), user datagram protocol (UDP), hypertext transfer protocol (HTTP), etc.)”).


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAZAN A SOOFI/Primary Examiner, Art Unit 3668